Exhibit 10.1

October 24, 2007

L. Patrick Gage, Ph.D.

[***]

[***]

Dear Pat:

On behalf of PDL BioPharma, Inc. (“PDL” or “we”), I am pleased to extend to you
an employment offer for the position of Interim Chief Executive Officer,
reporting to PDL’s Board of Directors (the “Board”).

You agree to devote your full business time and efforts to PDL. You agree that
you will not engage in any other business or serve in any position with or as a
consultant or adviser to any other corporation or entity (including as a member
of such corporation’s or entity’s board of directors or other governing or
advising body), without the prior written consent of the Board. Notwithstanding
the foregoing, you will not be prohibited from continuing your service in the
positions that you held immediately prior to your election as Interim Chief
Executive Officer, which positions you have disclosed to the Board.

Your monthly base salary for this position would be $54,166.67
($650,000/annualy) with a retroactive start of service of October 1, 2007. Your
annual target bonus would initially be set at 75% of your annual base salary.
Your bonus with respect to 2007 service would be prorated based on a start of
service of October 1, 2007. Your bonus for 2007 service would be based on your
contribution to PDL’s achievement of 2007 goals and objectives in the fourth
quarter of 2007 and your individual performance during this period.

We also offer to our employees other incentive programs and a benefits package,
including a comprehensive medical policy and dental plan, as well as life
insurance coverage, which you would be eligible to participate in according to
company guidelines.

In addition to our salary and benefits packages, the Board would grant you an
option to purchase 100,000 shares of Common Stock under a PDL equity incentive
plan (the “New Hire Option”). The New Hire Option would be granted effective two
trading days after the public release of PDL’s results of operations and
financial condition for the quarter ended September 30, 2007. The New Hire
Option would be subject to your execution of a Stock Option Agreement and would
vest in equal monthly increments over 24 months with the first monthly increment
vesting one month after the grant date.



--------------------------------------------------------------------------------

L. Patrick Gage, Ph.D.

October 24, 2007

Page 2

You agree that you will not be deemed a “Participant” under PDL’s Executive
Retention and Severance Plan (“ERSP”) and will not be entitled to any of the
rights or benefits under the ERSP to which the “Chief Executive Officer” (as
that term is defined in the ERSP) would be entitled in certain circumstances,
notwithstanding your position as Interim Chief Executive Officer.

In the event a “Change in Control” (as that term is defined in PDL’s 2005 Equity
Incentive Plan) occurs during your employment, any unvested portion of the New
Hire Option would become vested effective as of the date of the Change in
Control. Any exercise of the New Hire Option that was permissible solely by
reason of the acceleration of vesting pursuant to the preceding sentence would
be conditioned upon the consummation of the Change in Control. If a Change in
Control occurs during your employment but prior to the expected payout date for
2007 bonuses, we would accelerate the payout of your 2007 bonus to immediately
prior to the Change in Control. If a Change in Control occurs during your
employment but after January 1, 2008 and prior to the expected payout date for
2008 bonuses, we would pay you a prorated amount of your 2008 bonus immediately
prior to the Change in Control. The amount of your prorated 2008 bonus, if
payable pursuant to the preceding sentence, would be based on the Compensation
Committee’s assessment of the Company’s and your individual performance during
2008.

We will, during your employment and until October 1, 2008, reimburse you up to
$5,000 per month for your actual furniture and housing rental expenses for a
residence in the San Francisco Bay Area. We also will reimburse you for the
reasonable food and hotel lodging expenses you have incurred and may incur until
November 15, 2007 on trips to the San Francisco Bay Area in the course of your
service as Interim Chief Executive Officer.

We also will, during your employment and until October 1, 2008, reimburse you
for the actual expense of up to two round-trip airline flights per month between
the San Francisco Bay Area and any airport in reasonable proximity to your
current home, provided, that such airline travel is booked consistent with PDL’s
Travel Expense Policy.

We also will, until October 1, 2008, reimburse you for your automobile rental
costs incurred during trips to the San Francisco Bay Area in the course of your
service as Interim Chief Executive Officer, provided, that such automobile
rentals are booked consistent with PDL’s Travel Expense Policy.



--------------------------------------------------------------------------------

L. Patrick Gage, Ph.D.

October 24, 2007

Page 3

PDL’s obligation to reimburse you for the rental housing, airline flight,
automobile rental and other expenses described in the preceding three paragraphs
would terminate if you relocate your residence to the San Francisco Bay Area.

For purposes of federal immigration law, you would be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States.

Your employment with PDL as Interim Chief Executive Officer is not for a set
term and you would be an at-will employee. As a PDL employee, you would be free
to resign at any time, just as we would be free to terminate your employment at
any time, with or without cause. There will be no express or implied agreements
to the contrary.

To indicate your acceptance of our offer, please sign and date this letter in
the space provided below and return it, along with a signed copy of the enclosed
Proprietary Information and Invention Assignment Agreement, to Jeff Coon in the
enclosed envelope. This letter, along with the Proprietary Information and
Invention Assignment Agreement, supersedes any prior representations or
agreements, whether written or oral, with respect to our offer of employment to
you. This letter may not be modified or amended except by a written agreement,
signed by PDL and you.

 

Sincerely,     PDL BioPharma, Inc.     /s/ Karen A. Dawes     /s/ L. Patrick
Gage, Ph.D. Karen A. Dawes     L. Patrick Gage, Ph.D. Chairperson of the Board  
      October 24, 2007     Date